SECOND AMENDMENT OF LEASE
(Progenitor Cell Therapy — Building F, 291 North Bernardo Ave.)
 
This Agreement is made effective as of July 1, 2011 (the “Effective Date”), by
and between the Vanni Business Park, LLC, a Delaware limited liability company
(“Lessor”), and Progenitor Cell Therapy, LLC, a Delaware limited liability
company (“Lessee”).
 
RECITALS:
 
A.    By lease dated for reference purposes September 1, 2005, Lessee leased
from Lessor certain premises (the “Premises”) consisting of the entire building
commonly known as Building F located at 291 North Bernardo Avenue in the City of
Mountain View, County of Santa Clara, State of California (the “Building”) and
containing approximately 25,024 rentable square feet of floor space. Said lease
was amended by that certain First Amendment of Lease dated July 1, 2006 (said
lease, as so amended, herein called the “Lease”). Unless extended by Lessee
pursuant to Section 21 of the Lease, the term of the Lease is scheduled to
expire on June 30, 2012.
 
B.     Lessor and Lessee now desire to extend the Lease term to June 30, 2017,
and to make certain other changes to the Lease as set forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein, the
parties agree as follows:
 
AGREEMENT:
 
1.
Term.  Section 3.01 of the Lease is hereby amended such that the term of the
Lease is extended to June 30, 2017.

 
2. 
Rent.

 
 
(a)
Section 4.01 of the Lease is hereby amended such that the monthly rent for the
Premises from and after July 1, 2012 shall be equal to Forty One Thousand Two
Hundred Eighty Nine Dollars and Sixty Cents ($41,289.60).


 
1

--------------------------------------------------------------------------------

 
 
 
(b)
The monthly Base Rent payable hereunder shall be adjusted as of July 1, 2013 and
each annual anniversary of such date (each such date herein called a “Rental
Adjustment Date”) during the term of this Lease to reflect any changes in the
cost of living. The adjustment or adjustments, if any, shall be calculated upon
the basis of the United States Department of Labor, Bureau of Labor Statistics
Consumer Price Index for All Urban Consumers, for San Francisco-Oakland-San Jose
(1982-84=100). hereafter referred to as the “Index.” The Index for said subgroup
most recently published as of the July 1, 2012 shall be considered the “base.”
On the first Rental Adjustment Date, the monthly rent shall be adjusted by the
percentage increase, if any, in the most recent and available Index as of the
first Rental Adjustment Date over the base. On each subsequent Rental Adjustment
Date, if any, the monthly rent (as previously adjusted) shall be further
adjusted by the percentage increase, if any, in the most recent and available
Index as of the then applicable Rental Adjustment Date over the Index as of the
preceding Rental Adjustment Date. Notwithstanding the preceding two sentences,
the monthly Base Rent shall not be increased on any Rental Adjustment Date by an
amount which is less than three percent (3%) or which is more than seven percent
(7%) of the rent payable for the calendar month immediately preceding such
Rental Adjustment Date. When the Base Rent is determined upon the Rental
Adjustment Date, Lessor shall give Lessee written notice to that effect
indicating how the new monthly rent figure was computed in accordance with this
paragraph. If the Index does not exist on any Rental Adjustment Date in the same
format as referred to in this paragraph, Lessor shall substitute in lieu thereof
an index reasonably comparable to the Index referred to above which is then
published by the Bureau of Labor Statistics, or by a successor or similar
governmental agency, or, if no governmental agency then publishes an index,
Lessor shall substitute therefor any commonly accepted index designed to reflect
changes in the cost of living which is published by a reputable private
organization.

 
3.
Extended Term Rent.

 
 
(a)
The fourth sentence of the second paragraph of Section 21.2 of the Lease is
hereby amended in its entirety to read as follows:

 
“Such brokers so appointed shall each determine the fair market monthly base
rent for the Premises s of the commencement of the Extended Term, taking into
account the value of the Premises and prevailing comparable rentals in the area
including the value of any improvements in the Premises as of July 1, 2011
(“Existing Improvements”) and any “Lessee Improvements” (as that term is defined
in the Second Amendment to Lease (the “Second Amendment”) executed by Lessor and
Lessee amending this Lease) installed and/or constructed in accordance with the
Second Amendment, but disregarding any demolition or other changes to Existing
Improvements subsequent to July 1, 2011, and disregarding any demolition or
other changes to Lessee Improvements once such Lessee Improvements are first
completed, and further disregarding any additional improvements installed in the
Premises by Lessee at Lessee’s sole cost after July 1, 2011 that are not Lessee
Improvements.
 
 
(b)
The penultimate sentence of Section 21.2 of the Lease as amended by this
Agreement is hereby amended in its entirety to read as follows:

 
“Notwithstanding anything to the contrary contained in this Section 21.2, in no
event shall the beginning monthly base rent for the Extended Term be less than
the monthly base rent payable hereunder for the last full month of the term of
this Lease immediately preceding commencement of the Extended Term multiplied by
1.03.”

 
2

--------------------------------------------------------------------------------

 
 
4.
Construction of Lessee Improvements. Lessee shall be entitled to make such
improvements, additions and alterations to the Premises (subject to the
provisions of Section 8.03 of the Lease regarding alterations) as Lessee may
desire after the Effective Date (such improvements, additions and alterations
herein called the “Lessee Improvements”). Construction and payment for the
Lessee Improvements shall be subject to the following provisions:

 
 
(a)
The Lessee Improvements shall be constructed by Lessee within the Premises at
Lessee’s sole cost and without cost or expense to Lessor, subject to the
Improvement Allowance referred to in Paragraph 3(e) below. Lessor shall not be
obligated to perform any work or provide any improvements whatsoever to the
Premises in connection with the Lessee Improvements.


 
3

--------------------------------------------------------------------------------

 
 
 
(b)
The Lessee Improvements shall consist of such work as is reflected in one or
more sets of plans and specifications therefor caused to be prepared by Lessee.
Lessee may construct and install Lessee Improvements in stages as Lessee in its
sole discretion determines, provided that (i) each such stage is constructed
pursuant to a separate Lessor Approved Plan in accordance with this Agreement,
(ii) no work for any separate stage commences before occurrence of the
Completion of Construction (as defined below) respecting construction work for
all stages for which an Approved Plan has previously been agreed by Lessor and
Lessee, and (iii) no demolition of then existing improvements occurs except that
which is specified in such Lessor Approved Plan, Lessee shall not request
approval of any demolition of then existing improvements in any particular
proposed plans and specifications submitted to Lessor beyond demolition
reasonably necessary to construct and install Lessee Improvements specified in
such plans and specifications (i.e., Lessee will not specify demolition for
later stages of construction of Lessee Improvements until seeking approval of
plans and specifications for such later stages of Lessee Improvements). Each
such set of plans and specifications for Lessee Improvements shall be submitted
to Lessor for its approval thereof, and approved (if at all) by Lessor within
fifteen (15) business days following Lessor’s receipt of such plans and
specifications and Lessee’s request for approval thereof. If Lessor does not
expressly approve any proposed plans and specifications within said fifteen (15)
business days period of time, then such proposed plans and specifications shall
be deemed disapproved. The Lessee Improvements shall be deemed alterations to
the Premises and subject to the provisions of Section 8.03 of the Lease as
amended by this Agreement; provided that, any conflict between the provisions of
said Section 8.03 and this Paragraph 4 shall be governed by the provisions of
this Paragraph 4. Lessee advises Lessor that the Lessee Improvements will be
comprised of 1, 2 or 3 clean rooms, laboratory space and office space that are
generally consistent in size and type with the 5 clean rooms, laboratory space
and offices installed by Lessee in the Premises prior to the Effective Date.
Notwithstanding language in Section 8.03 of the Lease that gives Lessor the
right to disapprove installation of interior walls, improvements affecting
Building systems, and roof penetrations, Lessor will not have the right to
disapprove such clean room, laboratory space or office space Lessee Improvements
based solely on the fact that they entail interior walls, affect Building
systems, or require roof penetrations so long as such interior clean room,
laboratory space or office space walls, their effect on Building systems, and
the scope and type of roof penetrations entailed are generally consistent with
those made for the existing clean rooms, laboratory space or office space in the
Building installed by Lessee prior to the Effective Date. Further
notwithstanding anything to the contrary in Section 8.03 of the Lease, Lessor’s
right to require a lien and completion bond shall be limited so that as a
condition to giving Lessor’s consent to requested Lessee Improvements, Lessor
may require Lessee to provide Lessor, at Lessee’s sole cost and expense, with a
lien and completion bond in an amount equal to one and one-half (1-1/2) times
the amount by which the aggregate estimated cost of all Lessee Improvements
constructed after the Effective Date exceeds the Improvement Allowance (as
defined below), to insure Lessor against any liability for mechanic’s and
materialmen’s liens and to insure completion of the work in excess of the
Improvement Allowance. Once final detailed plans and specifications for any
phase or portion of the Lessee Improvements have been approved by Lessor (if at
all), Lessee shall not make any changes to such plans and specifications
(including without limitation any changes that may be required by applicable
law) without first obtaining the prior written consent of Lessor; provided that,
Lessee shall be entitled to make changes thereto without first obtaining
Lessor’s further approval but only with respect to nonstructural changes that do
not affect any of the Building systems the aggregate cost of which for all the
Lessee Improvements does not exceed Fifteen Thousand Dollars ($15,000) for clean
room and/or laboratory space improvements, and One Thousand Dollars ($1,000) for
office space improvements, and provided that either prior to or within one (1)
business day after making any such changes Lessee delivers to Lessor and Lessor
receives notice and a detailed description of such changes. Such final detailed
plans and specifications approved by Lessor in writing, and any changes thereto
approved by Lessor in writing as well as the non-material changes made within
the scope of the preceding sentence, are herein called the “Approved Plans.”
Lessee at its expense shall obtain all approvals and permits required by
applicable governmental authority to perform the Lessee Improvements work, and
Lessor shall have no responsibility or liability for obtaining the same. Lessor
shall be entitled to charge Lessee up to One Thousand Dollars ($1,000) for each
set of schematic plans and specifications and each set of detailed plans and
specifications that Lessee submits to Lessor for Lessor’s review and approval.
Lessor shall not be obligated to supervise or monitor construction of the Lessee
Improvements and shall not charge any supervisory fee in connection with
construction of the Lessee Improvements; provided that, Lessor shall be entitled
to charge a supervisory fee up to fifteen percent (15%) of the costs relating to
(i) any Lessee Improvements that Lessee in writing requests Lessor to monitor
construction of and that Lessor agrees in writing to monitor construction of,
(ii) any Lessee Improvements the construction of which Lessor is required to
monitor by applicable law, ordinance, code or other promulgation of lawful
governmental authority, (iii) any Lessee Improvements that affect the structure,
exterior, or life safety systems (e.g. fire sprinklers and water supply systems)
of the Building that Lessor in its sole and reasonable discretion determines
should be monitored by Lessor and that Lessor actually monitors or causes to be
monitored for the benefit of Lessor. In the event Lessor monitors or supervises
construction of any Lessee Improvements pursuant to the preceding sentence, such
monitoring or supervision shall not imply or create on the part of Lessor any
liability or responsibility for conformance of the Approved Plans with
applicable requirements of law or with the Approved Plans, and such monitoring
or supervision shall be solely for the benefit of Lessor.


 
4

--------------------------------------------------------------------------------

 
 

 
(c)
All Lessee Improvements work shall be performed by a licensed California general
contractor with experience in performing tenant improvements of the type set
forth in the Approved Plans in first class office buildings similar to the
Building and who does not have any mechanics’ liens filed of public record in
connection with work it has performed in the immediately preceding one year.
Lessee shall not hire any general contractor to perform such work unless Lessor
has first approved such contractor in writing, which approval shall not be
unreasonably withheld, conditioned or delayed for more than ten (10) days.
Lessee shall take all reasonable measures to ensure that no other tenants in the
Vanni Business Park are in any way disrupted or inconvenienced by the Lessee
Improvement work; provided that, if Lessee anticipates minor disruptions and/or
inconveniences to other tenants in the Vanni Business Park as a consequence of
specific actions relating to construction of the Lessee Improvements, then
provided that Lessee advises Lessor in writing that such actions may cause minor
disruptions and/or inconveniences to other tenants in the Vanni Business Park
and obtains Lessor’s written consent to such actions in advance of taking any
such actions, then Lessee may cause such actions to be performed even though
such actions may cause minor disruptions and/or inconveniences to other tenants
in the Vanni Business Park. Nothing in the preceding sentence in any way
modifies Lessee’s indemnification obligations to Lessor under the Lease. Subject
to the foregoing, Lessee shall ensure that no unreasonable levels of noise and
no odors emanate from the Premises in connection with such work. Without first
obtaining Lessor’s written approval, Lessee shall prevent its contractors,
employees and suppliers from blocking parking and traffic circulation in the
roadways and parking areas serving the Vanni Business Park. Lessee shall not
commence construction of the Lessee Improvements unless and until all of the
following have occurred: (1) the Approved Plans exist, and (2) all required
governmental approvals and permits to construct the Lessee Improvements have
been obtained by Lessee (Lessor shall have no obligation to obtain any of same)
and Lessee has delivered to Lessor (and Lessor has received) a copy thereof.
Once Lessee has commenced construction of the Lessee Improvements, Lessee
thereafter shall diligently and continuously prosecute such construction to
completion. The Lessee Improvements shall be constructed by Lessee (i) using
only new materials of first class quality, (ii) in a first class workmanlike
manner, (iii) in strict accordance with the Approved Plans, and (iv) in
compliance with all applicable laws, codes, ordinances and regulations of lawful
governmental authority, including without limitation any requirements of the
Americans with Disabilities Act. Lessee shall comply with all conditions of said
permits in a prompt and expeditious manner. All installation of air conditioning
equipment and duct work requiring penetration of the roof of the Building shall
be properly flashed and caulked, and, unless Lessor waives such requirement in
writing, shall be coordinated with and performed by the roofing contractor who
installed the Building roof in order to prevent any warranty respecting the roof
obtained by Lessor from being rendered void. Any electrical or refrigeration
conduits or other piping or materials installed in the Building shall be
installed beneath the surface of the roof (and not on the surface of the roof),
and Lessee shall thereafter repair and re-roof the affected portions of the roof
surface (again using such roofing contractor who installed the roof so as not to
void any roof warranties). Any equipment placed on the roof shall be elevated
and supported so as not to inhibit drainage or any repair work on the roof.
Lessee hereby indemnifies Lessor from and against all claims, liability, cost,
and expenses incurred by Lessor in connection with the Lessee Improvements work
(subject to Lessor’s obligation to pay the Improvement Allowance as provided
below). The parties understand and agree that Lessor has no obligation to
install or provide telephone equipment and wiring and office equipment wiring,
any cubicles, or any other improvements or alterations in connection with the
Lessee Improvements, all of which shall be provided and installed, if at all, by
Lessee. Lessee shall pay for any upgrades to the Premises and/or the Building
and the parking areas serving the Building required by applicable governmental
code, regulation, or other law necessitated as a consequence of installing or
constructing the Lessee Improvements, including without limitation, improvements
and alterations required to comply with the Americans With Disabilities Act,
earthquake codes, and “green” energy or environmental codes and statutes. Such
obligation in the preceding sentence shall not require Lessee to make or pay for
changes to the Building and such parking area to the extent Lessor’s failure to
make the same prior to Lessee’s application to install or construct the Lessee
Improvements constitutes a violation of such applicable governmental code,
regulation, or other law. The intent of the parties with respect to the
preceding two sentences is to ensure that if governmental requirements mandate
changes to the Building and such parking area, and the need to make such changes
has not yet been triggered prior to Lessee’s application to construct the Lessee
Improvements but is triggered by Lessee’s applying for, installing, or
constructing the Lessee Improvements, then Lessee and not Lessor will pay for
same. Upon completion of the Lessee Improvements, Lessee shall deliver to
Lessor, at Lessee’s cost, “as-built” plans and specifications therefor.


 
5

--------------------------------------------------------------------------------

 
 

 
(d)
Lessee shall secure, pay for, and maintain, or cause its general contractor
performing the Lessee Improvements work and all subcontractors to secure, pay
for, and maintain, during the continuance of all Lessee Improvements work, all
of the insurance policies required in the amounts set forth below, together with
such insurance as may from time to time be required by applicable law and any
permits and approvals obtained from lawful governmental authorities. Lessee
shall not permit any Lessee Improvements work to commence until all required
insurance to be maintained by Lessee or, if maintained by Lessee’s general
contractor, the general contractor, has been obtained and certificates of such
insurance have been delivered to Lessor. All such insurance policies shall name
Lessor as an additional insured. Certificates of insurance shall provide that
there shall be no change or cancellation of such insurance until after notice
thereof has been delivered to Lessor and passage of thirty (30) days after
delivery of such notice. Lessor shall have the right to require Lessee, and
Lessee shall have the duty, to stop work in the Premises immediately if any of
the coverages required herein lapses during the course of the work, in which
event Lessee shall not resume any such work until the required insurance is
obtained and satisfactory evidence thereof is delivered to Lessor. The
insurance, minimum amounts of coverage and minimum limits of liability required
at a minimum are:

 
i)       Worker’s Compensation with limits no less than the minimum statutory
amounts as required by California law and any insurance required by any employee
benefit act or similar statute applicable in California, as will protect the
contractor and subcontractors from any and all liability under such laws.
 
ii)       Commercial general liability insurance coverage (including
contractor’s protective liability) in the minimum amounts of $1,000,000 per
occurrence, $2,000,000 aggregate, including property damage, personal and bodily
injury liability.
 
iii)       Comprehensive automotive liability insurance, for the ownership,
maintenance, or operation of any automotive equipment, whether owned, leased, or
otherwise held, including employer’s nonownership and hired car liability
endorsements, in an amount not less than $2,000,000 per occurrence and
$2,000,000 aggregate, combined single limit bodily injury and property damage
liability.

 
6

--------------------------------------------------------------------------------

 
 
All such insurance shall insure such general contractor and all subcontractors
against any and all claims for personal injury, death, and damage to the
property of others arising from its operations under its construction contract
in connection with construction of the Lessee Improvements, whether such
operations are performed by the general contractor, any subcontractors, or
subsubcontractors, or by anyone directly or indirectly employed by any of them.
The insurance required in this Paragraph 4(d) shall be in addition to any and
all insurance required to be procured and maintained by Lessee under any other
provisions of the Lease.
 

 
(e)
Lessee shall pay all costs relating to the Lessee Improvements except as
otherwise provided in this paragraph. As provided below, Lessor shall pay to
Lessee all Reimbursable Costs (as defined below) in an amount not to exceed the
Improvement Allowance. “Reimbursable Costs” shall mean only the following costs
and no other costs whatsoever: (i) the cost of labor by the general
contractor(s) approved by Lessor constructing the Lessee Improvements and the
subcontractors thereof; (ii) the cost of materials incorporated in the Lessee
Improvements; (iii) the cost of demolition of existing improvements specified in
the Approved Plans, (iv) fees for building permits, occupancy permits, use
permits and other governmental permits, inspections and approvals required to
construct and occupy the Lessee Improvements; (v) architect and engineering fees
incurred to design and monitor construction of the Lessee Improvements from
schematic to project completion; (vi) any charges by Lessor for monitoring or
supervising construction of the Lessee Improvements, and (vii) costs of removing
debris, construction materials, rubbish, rubble, and unused materials from the
Premises resulting from the installation and construction of the Lessee
Improvements. Reimbursable Costs specifically shall not include (i) any
administrative or overhead costs of Lessee in any way relating to the Lessee
Improvements, (ii) the cost of consultants (such as Scherer & Associates, Inc.),
and (iii) the costs of any furniture or other movable personal property. No more
often than once per calendar month starting July 1, 2012, Lessee may deliver to
Lessor (i) a certificate in form reasonably satisfactory to Lessor from Lessee’s
project architect and general contractor specifying in reasonable detail the
Lessee Improvement work that has been performed since the Effective Date, or in
the event a prior certificate has been issued by such project architect and
general contractor, as applicable, regarding Lessee Improvement work, then since
the date of issuance of the most recently issued certificate, as well as
specifying the amount of Reimbursable Costs that have been incurred in
connection with performance of such work (the “Progress Payment Amount”), and
certifying that the Lessee Improvement work so specified has in fact been
performed in strict accordance with the Approved Plan relating to such Lessee
Improvement work, and (ii) copies of all invoices for such work and
unconditional lien releases from each contractor performing work or supplying
materials covered by such invoices. With respect to each Progress Payment Amount
after Lessor pays the first Progress Payment Amount, Lessor shall have no
obligation to pay such Progress Payment Amount unless Lessee delivers to Lessor,
in addition to the items specified in the prior sentence, reasonable evidence
that all sums paid by Lessor in the immediately prior Progress Payment Amount
were in fact paid by Lessee to the entities set forth in the invoices submitted
to Lessor pursuant to the prior sentence respecting such immediately prior
Progress Payment Amount. Within twenty (20) days after receipt thereof, Lessor
shall pay to Lessee, in immediately available funds, the Progress Payment
Amount, less a 10% retention (“Lessor Retention”) subject to the following. In
no event shall Lessor be required to pay any Reimbursable Costs relating to
Lessee Improvements in excess of the Improvement Allowance; and prior to
Completion of Construction (as defined below) of all Lessee Improvements
relating to any particular Approved Plan, Lessor shall not be required to pay
any amount in excess of the Improvement Allowance minus the Lessor Retention
then maintained by Lessor. The “Improvement Allowance” shall mean the lesser of:
(i) Five Hundred Thousand Dollars ($500,000), or (ii) the aggregate amount of
Reimbursable Costs. For purposes of this paragraph, the amount of invoiced
amounts submitted by Lessee to Lessor in connection with any request for payment
by Lessor of any Progress Payment Amount shall not include the amount of any
retention therefrom pending completion of the Lessee Improvements unless and
until such retention is paid by Lessee. “Completion of Construction” of Lessee
Improvements work specified in any particular Approved Plan shall be deemed to
have occurred when (if ever) all Lessee Improvements specified in such Approved
Plan has been constructed, and Lessee and its project architect and general
contractor, have certified to Lessor in writing that such construction is
complete in strict accordance with the Approved Plans with no defects or
incomplete items of any sort. Lessor shall be entitled to inspect such work to
ascertain whether the Lessee Improvements as set forth in such Approved Plan is
complete which determination will not be unreasonably withheld, delayed or
conditioned. Lessor shall pay to Lessee the Lessor Retention portion of the
Improvement Allowance for any particular stage of Lessee Improvements with
respect to which an Approved Plan exists within twenty (20) days after
occurrence of all of the following: (i) Completion of Construction of all Lessee
Improvements specified in such Approved Plan; and (ii) receipt by Lessor from
Lessee of all invoices for Reimbursable Costs relating to such Lessee
Improvements and copies of unconditional lien releases covering all such
Reimbursable Costs. Notwithstanding anything to the contrary in this Paragraph
4(e), Lessor shall have no obligation to pay any portion of the Improvement
Allowance that has not already been paid to Lessee with respect to any
Reimbursable Costs the invoices for which are first submitted to Lessor after
June 30, 2014. Notwithstanding anything to the contrary herein contained, Lessee
shall be entitled to incur Reimbursable Costs after the Effective Date and prior
to July 1, 2012 only if the Reimburseable Costs relate to Lessee Improvements
which are installed and constructed in the Premises from and after July 1, 2012.


 
7

--------------------------------------------------------------------------------

 
 
5.
No Brokers. Lessor and Lessee each represent and warrant to the other that it
has not dealt with any broker in connection with the extension of the Lease term
or any other aspect of this Agreement and that no real estate broker,
salesperson or finder has the right to claim a real estate brokerage,
salesperson’s commission or finder’s fee by reason of contact between the
parties brought about by such broker, salesperson or finder. Each party shall
hold and save the other harmless of and from any and all liability, loss, cost,
damage, injury or expense arising out of or in any way related to claims for
real estate broker’s, salesperson’s or finder’s commissions or fees based upon
allegations made by the claimant that it is entitled to such a fee from the
indemnified party.

 
6.
Lessee Estoppel. Lessee acknowledges to Lessor that as of the Effective Date,
(i) Lessor is not in default under the Lease, and (ii) Lessor has taken any
action or made any omission which with the passage of time or the giving of
notice, or both, would be a default by Lessor under the Lease as amended by this
Agreement.

 
7.
Ratification of Lease. Lessor and Lessee hereby ratify the Lease as modified by
this Agreement.

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first hereinabove set forth.


LESSOR:
     
VANNI BUSINESS PARK, LLC,
 
a Delaware limited liability company
       
By: 
/s/ Christopher Vanni  
Name: Christopher Vanni
 
Title:  Manager
 



LESSEE:
     
PROGENITOR CELL THERAPY, LLC,
 
a Delaware limited liability company
       
By: 
/s/ George S. Goldberger
  Name: George S. Goldberger   Title:   VP Business Development  

 
 
8

--------------------------------------------------------------------------------

 
 